- third party communication date of communication month dd yyyy cca-103194-13 id uilc number release date from sent thursday date am to cc bcc subject re ---------------------- ------ - this responds to your ovdi inquiry from date in this situation the statute_of_limitations under sec_6511 on issuing the refund has expired under sec_6511 when there is an extension of the limitations_period on assessment due to a valid extension under sec_6501 the taxpayer has months from the expiration of that extended assessment_period under sec_6501 to claim a refund here the service received the taxpayer’s statutory extension form_872 prior to the expiration of the assessment_period for ------- but failed to execute the form_872 prior to the expiration of the --------assessment period after the ------- assessment_period expired the taxpayer filed a claim_for_refund for ------ there is no authority that holds for the proposition that a form_872 is effective once received by the service or that an extension is otherwise effective prior to execution by the service see reg c -1 d case law indicates that the must be signed by both the taxpayer and the service prior to the expiration of the statute_of_limitations in order to be effective see eg king v commissioner tcmemo_2006_112 while form_872 need not be dated it must be signed by both the taxpayer and the service prior to the expiration of the limitations_period under sec_6501 as there is no valid extension the taxpayer had to file the claim_for_refund within the normal period of limitations within sec_6511 for it to be considered timely filed the taxpayer’s period of limitations to file a claim_for_refund does not get extended by sec_6511 merely by submitting a form_872 to the service while this is unfortunate the provisions of sec_6501 reg c -1 d and are explicit our research has also found no cca sca or fsa that holds for the proposition that there is some sort of equitable remedy when the service doesn’t act promptly this is not like the suspension of interest under sec_6404 when there is a ministerial_act that does not occur timely even if you could draw the corollary the decision to execute a statute extension would never be considered ministerial for this purpose --------------------- -------------
